Order issued December 29, 2014




                                          In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                   No. 05-13-00268-CR
                                   No. 05-13-00269-CR

                       CHRISTOPHER JAMES RYALS, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 291st Judicial District Court
                                 Dallas County, Texas
                  Trial Court Cause Nos. F12-40687-U and F12-41706-U

                                         ORDER
                      Before Justices O’Neill, Lang-Miers, and Brown

       Based on the Court’s opinion of December 19, 2014, we GRANT the March 26, 2014

motion for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of the

Court to remove Deborah Ellison Farris as counsel of record for appellant. We DIRECT the

Clerk of the Court to send a copy of this order and all future correspondence to Christopher
James Ryals, No. 1840892, Tulia Unit, 4000 Highway 86 West, Tulia, Texas, 79088.




                                               /Ada Brown/

                                               ADA BROWN
                                               JUSTICE